    OFFICE OF THE CLERK, U.S. DISTRICT COURT         C<>\
         NORTHERN DISTRICT OF CALIFORNIA
             450 GOLDEN GATE AVENUE
                                                     :lO APR ''19
         SAN FRANCISCO, CALIFORNIA 94102             <::}A   K   1
                   OFFICIAL BUSINESS
              PENALTY FOR PRIVATE USE, $300
                                               Ill
                                               6hi           , OA ^^104
%
          DAVID L. ANDI-RSON (CABN 149604)

     2
          Uniicd Stales Allorne\'
          KIMBBRLY FRIDAY (MABN 660544)'                                                  FILED
          Deputy Chid". Civil Division                                                       .pp r,ft ?niO
     3    ELLEN LONDON (IS'YRN 4605671)                                                      Arr\ tl o     u
          Assistant United Stales Artomcv                                                    SUSAN Y.SOONQ
     4                                                                                  CLERK, U.S. DISTRICT COURT
                 450 Golden Gate Avenue, Box 36055                                   NORTHERN DISTRICT OF CWJFORNIA
     5           San Franeisco. California 94102-3495
                 Telephone: (415)436-7288
     6           Fax: (415) 436-7169
                 ellen.london@usdoj.gov
     7
          AUorneys for the United Slates ol'America
     8
                                           UNITED STATES DISTRICT COURT
 9
                                         NORITIERN DISTRICT Ol' CALII'ORNIA
 10
                                                SAN FRANCISCO DIVISION
11
         UNI'I'ED STA FES OF' AMERICA EX REL.                  ) CASl- NO. 16-CV-314 JSC
12       YUXIN^JAY^M'ANG.                                      )
                                                               ) STIPULATION OF' THE UNITED STATES AND
13               ^'l^iintift;                                  ) RELA TOR FOR ENLARGEMENT OF TIME:
                                                               ) [MlOPOOUDl ORDER
14                                                             )
15       FORTINE'F INC. and ARROW EN'FERPRISE ) FJLEJ) UNDER SICAL
         COMPU'FIN'G SOLUTIONS INC..                           )                     ^—
16                                                             )
                 Defendants.                                   )
17                                                             )

18              The United States of America and Relator Yuxin "Jay" Fang C'Relalor"), through their
19       undei-signecl counsel ofrecord, hereby stipulate and request that the Court enlarge by 3 days, until April
20       8; 2019, the period during which the United States may elccl to intervene in the above-captioned False
21       Claims Act <jiii lam action, or to notily the Court that it declines to do so, and during wliich period the
22       complaint and other Ulings shall remain under seal.
23              1. 1his ease was Hied on .lanuary 20, 2016, by Relator i)ursuant to the cjiii lam provisions of the
24       lederal FaFsc Claims Act ("FCA ), 31 U.S.C. §§ 3729-33. These provisions authorii^e private parties
25       (known as relators) to file lawsuits alleging FCA violations on behalf of the United Slates. 31 U.S.C.
26       § 3730(b).

27

28
                ' Civil Chief Sara Winslow is not supervising this case due to a conflict.
         STIP rOR ENLAllGliMl-iNT 01- TIME; IM*^t*eS6D ORDER
         16 CV 314 JSC                                     1
     1            2. This stipulation is being filed exparte and under seal pursuant to the FCA. It is not being

     2   served on the defendants, as the case is under seal and the defendants have not yet been served in this

     3   case. This filing is being served on Relator.

     4            3. The seal currently expires today, Friday, April 5,2019. The parties have negotiated an

     5   agreement to resolve this matter, and expected that the agreement would be executed by today, at which

     6   point the United States would file a notice of intervention for purposes of settlement. However, Relator

    7    is unexpectedly unable to sign the agreement today. Accordingly, the United States now seeks a three-

     8   day extension of the seal, until and including Monday, April 8,2019, to finalize the settlement. Relator

    9    concurs in this request.

10                A proposed order accompanies this request.

n                                                              Respectfiilly submitted,
12                                                             DAVID L. ANDERSQ
                                                               Unito^SAKs Atto
13

14       Dated:             5         ,2019              By:
                                                               ELLEN LONDON
                                                                                                 -A
15                                                             Assistant United States Attorney

16
                                                               Attorneys for the United States
17

18                                                             SANFORD HEISLER KIMPEL, LLP

19       Dated: /\pr^ 5                2019              By:    H                                jfcj
                                                               H. VINCENT Mcknight, jr.
20
                                                               JOHN Mcknight

21                                                             QIAOJING ZHENG
                                                               Attorneys for Relator Yuxin "Jay" Fang
22

23

24


25

26

27

28

         STIP FOR ENLARGEMENT OF TIME; PnOPOODB ORDER
         16 CV 314 JSC                                     2
    1                                               CERTIFICATION

    2           Pursuant to Local Rule 5-l(i)(3), the undersigned hereby attest that we have conferred with the

    3   listed counsel regarding this filing, and the listed counsel have represented that they concur in the filing

    4   of this document and that we are authorized to sign it on their behalf.

    5

    6   DATED: April 5,2019                                           DAVID L. ANDERSON
                                                                      United States Attorney
    7

    8
                                                                      KIMBERLYtlUDAY
    9                                                                 ELLEN LONDON
                                                                     Assistant United States Attorneys
10

n

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        STIP FOR ENLARGEMENT OF TIME; Pft©f©SCirORDER
        16 CV 314 JSC                                    3
                                                   [Pl^npnsxpi ORDER



                  IT IS HEREBY ORDERED TIIAT:

     4            1. The Uiiiled Stales shall have up to and hicluding April 8, 2019, lo infonn the Court of its

     5   decision whether to intervene in this action.

 6                2. This matter shall otherwise remain under seal until fiulher order of tlic Court.

 7                       IT IS SO ORDERED.

 S

 9       Dated:                   ,2019
                                                                JACQUELINE SCOTT CORLEY
fO                                                              UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24


25

26

27

28

         STIP rOR ENLARGIiMBNT OF r)iVII[; I'liOrOMETJ ORDliR
         16 CV 314 JSC                                     4
          2

          3

          4                                    UNITED STATES DISTRICT COURT

           5                                  NORTHERN DISTRICT OF CALIFORNIA

           6
                 UNITED STATES OF AMERICA, et al..
           7                                                       Case NO.16-CV-003I4-JSC
                                Plaintiffs,                        *SEALED*
           8
                         V.                                        CERTIFICATE OF SERVICE
           9
                 FORTINET INC.,et al.,
          10
                                 Defendants.
          11

          12

=1                    I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
          13
S != CQ
               District Court, Northern District of Califomia.
•c ^      14
                       That on April 10, 2019,1 SERVED a true and correct copy(ies) of the attached, by placing
S         15   said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
M 'C
B ^            depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
^ 5       16   receptacle located in the Clerk's office.
T3   p
     C
V    U
.ts J=    17
G "C
                        Ellen London
          18
                        U.S. Attorney's Office
                        450 Golden Gate Avenue
          19            San Francisco, CA 94102
          20            H. Vincent McNight, Jr.
                        Sanford Heisler Kimpel LLP
          21
                        111 Sutter St.
                        Suite 975
          22
                        San Francisco, CA 94104
          23
               Dated: April 10, 2019
          24

          25
                                                                 Susan Y. Soong
          26
                                                                 Clerk, Ui^d States District Court

          27
                                                                 Ada Weans, Deputy Clerk to the
          28                                                     Honorable JACQUELINE SCOTT CORLEY
